DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No. 10,001,918 in view of FRIEDMAN (2010/0070997). 
Instant Application 17/176,602
U.S. Patent 10,001,918
1. A method for controlling a standalone computer operating an interactive software program and a display, 
comprising: providing a touch screen input device in communication with the standalone computer, for controlling at least one function of the interactive software program operated by the standalone computer,

 the touch screen input device being a separate device from the standalone computer, 






providing a desktop, the desktop comprising a configurable layout of a plurality of interaction elements, the plurality of interaction elements controlling functions of the interactive software program;

defining the layout comprising the plurality of interaction elements according to at least one selection by a user, the layout defining a location and type of interaction elements in the desktop;

defining operation assignments between the interaction elements and functions of the interactive software program according to an operation assignment table, wherein the operation assignment table comprises a plurality of operation assignments for invoking a plurality of logical operations relevant to the interactive software program;




displaying the desktop to the user only on the display of the touch screen input device; and

controlling the interactive software program by the user through manipulation of one or more of the plurality of interaction elements on the desktop by,

(1) manipulating at least one interaction element on the desktop by the user,

(2) transmitting a command from the touch screen input device to the standalone computer according to the manipulated interaction element according to the operation assignment,


(3) invoking a function at the interactive software program according to the transmitted command, wherein the function is one of the plurality of 

(4) causing the display of the standalone computer to display information to the user according to the invoking the function, wherein the information displayed on the display of the standalone computer is not displayed on the display of the touch screen input device, and wherein the desktop is not displayed on the display of the standalone computer; and

operating the interactive software program sequentially on a plurality of standalone computers, such that upon stopping sending commands to a first of the plurality of standalone computers, and starting to send commands to a second of the plurality of standalone computers, the touch screen input device invokes an operation of the interactive software program on the second of the plurality of standalone computers according to a last state of operation on the first of the plurality of standalone computers.

comprising: providing a touch screen input device in communication with the standalone computer, 








 providing a desktop, the desktop comprising a configurable layout of a plurality of interaction elements, the plurality of interaction elements controlling functions of the medical imaging software program; 

defining a layout comprising the plurality of interaction elements according to at least one selection by a user, the layout defining a location and type of interaction elements in the desktop; 

defining operation assignments between the interaction elements and functions of the medical imaging software program according to an operation assignment table, wherein the operation assignment table comprises a plurality of operation assignments for invoking a plurality of logical operations relevant to the medical imaging software program, the plurality of logical 

displaying the desktop to the user on the display of the touch screen input device; and 

controlling the medical imaging software program by the user through manipulation of one or more of the plurality of interaction elements on the desktop by: 

manipulating at least one interaction element on the desktop by the user, 

transmitting a command from the touch screen input device to the standalone computer according to the manipulated interaction element and according to the operation assignment, 

invoking a function at the medical imaging software program according to the transmitted command, wherein the function is one of the 

 causing the display of the standalone computer to display information to the user according to the invoking the function; and 






operating the interactive software program sequentially on a plurality of standalone computers, such that upon stopping sending commands to a first of the plurality of standalone computers, and starting to send commands to a second of the plurality of standalone computers, the touch screen input device invokes an operation of the interactive software program on the second of the plurality of standalone computers according to a last state of operation on the first of the plurality of standalone computers.

As can be shown above the instant application and the U.S. Patent 10,001,918 are the same other than the bolded parts and the instant application using the term interactive software program whereas the US patent uses the term medical imaging software program. The bolded sections are taught by FRIEDMAN as shown in the previous rejections of the Non Final rejection recited below.
	In regards to claim 1, FRIEDMAN teaches a method for controlling a standalone computer operating an interactive software program and a display (See; Fig. 8 for HDTV and STB), comprising: providing a touch screen input device in communication with the standalone computer, for controlling at least one function of the interactive software program operated by the standalone computer, the touch screen input device being a separate device from the standalone computer, the touch screen input device having a display (See; Fig. 8 for p2p remote controller 810 with touch screen); providing a desktop, the desktop comprising a configurable layout of a plurality of interaction elements, the plurality of interaction elements controlling functions of the interactive software program (See; Figs. 9-13 for various “desktops” or GUI layouts on remote controller 810); defining the layout comprising the plurality of interaction elements according to at least one selection by a user, the layout defining a location and type of interaction elements in the desktop (See; Figs. 10 and 11 for various layouts depending on the selected component); defining operation assignments between the interaction elements and functions of the interactive software program according to an operation assignment table, wherein the operation assignment table comprises a plurality of operation assignments for invoking a plurality of logical operations relevant to the interactive software program (See; Fig. 11 where for example the Number pad would inherently have operation assignments so as to trigger the appropriate number on the STB / HDTV when entered on the remote controller); displaying the desktop to the user only on the display of the touch screen input device (See; Fig. 11 where the appropriate GUI layout would inherently only be displayed on the remote controller); and controlling the interactive software See; Figs, 10, 11 where invoking any of the interface buttons on the remote controller will execute a command on the STB/HDTV such as selecting a particular program on the HDTV), wherein the information displayed on the display of the standalone computer is not displayed on the display of the touch screen input device (See; Fig. 10 where for example if the user selects a particular program to be watched, than the program will only be displayed on the HDTV and not on the remote controller), and wherein the desktop is not displayed on the display of the standalone computer (See; Fig. 11 where the appropriate GUI layout would inherently only be displayed on the remote controller).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims of the US patent with FRIEDMAN so as to have two standalone devices that do not have to share the same screen, thus increasing user satisfaction in the devices. 

	In regards to claim 7, FRIEDMAN teaches wherein the assigning the plurality of interaction elements further comprises creating an operations table featuring an assignment of each interaction element to a command to be sent to the standalone computer, wherein each command corresponds to an operation. (See; Fig. 11 where for example the Number pad would inherently have operation assignments so as to trigger the appropriate number on the STB / HDTV when entered on the remote controller, where these operation assignments would be inherently stored in a table or database).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627